United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mechanicsburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0123
Issued: December 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 4, 2020 appellant, through counsel, filed a timely appeal from an October 1,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 1, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include post-traumatic right radial tunnel syndrome, spinal stenosis, and cervical
spondylosis causally related to her accepted June 15, 2017 employment injury.
FACTUAL HISTORY
On June 21, 2017 appellant, then a 48-year-old city letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on June 15, 2017 she sustained pain in her head, knees, right
ankle, shoulder, arm, hand, and the right side of her neck when she was involved in a motor vehicle
accident (MVA) while in the performance of duty. She stopped work on J une 21, 2017 and
returned to part-time modified employment on September 8, 2017.
On June 29, 2017 Dr. Timothy Ackerman, an osteopath, noted that appellant complained
of pain in her right shoulder, left knee, and right hand following the June 15, 2017 work-related
MVA.
A June 23, 2016 magnetic resonance imaging (MRI) scan of the cervical spine
demonstrated degenerative disc disease at C4-5 and C6-7 and a small central disc protrusion at
C3-4 indenting the ventral aspect of the thecal sac.
In a report dated February 5, 2018, Dr. Robert J. Maurer, a Board-certified orthopedic
surgeon, evaluated appellant for right hand pain after a June 15, 2017 MVA. He diagnosed posttraumatic radial neuritis and cervical spondylosis with possible worsening degenerative disc
disease after an MVA.
On March 12, 2018 Dr. Maurer discussed appellant’s complaints of right hand pain and
headaches after her MVA on June 15, 2017. He diagnosed right radial tunnel syndrome, spinal
stenosis at C5-6, and cervical spondylosis at C4-7.
In a June 13, 2018 report, Dr. Maurer reviewed appellant’s history of a June 15, 2017 work
injury and the results of diagnostic testing. He diagnosed post-traumatic right radial tunnel
syndrome and C5-6 spinal stenosis and found that appellant’s “current symptoms are the direct
result of the [MVA].” Dr. Maurer additionally diagnosed cervical spondylosis at C4-7 and a right
index sprain injury.
A July 30, 2018 MRI scan of the right hand revealed no evidence of a tendon injury or
fracture and possible early arthrosis-related changes at the second and third metacarpal heads.
On November 20, 3018 OWCP referred appellant to Dr. Robert F. Draper, Jr., a Boardcertified orthopedic surgeon, for a second opinion examination to determine whether she had
sustained an injury on June 15, 2017 and, if so, the nature and extent of any causally related
disability. In a report dated December 11, 2018, Dr. Draper diagnosed left knee osteoarthritis post
total knee replacement and a traumatic injury to the left knee on June 15, 2017 requiring a patella
revision, cervical strain, right shoulder strain, and a right hand con tusion. He further opined that
appellant had sustained a right shoulder strain, left knee contusion, and dyskinesis due to her
employment injury without evidence of permanent aggravation.

2

On December 27, 2018 OWCP accepted appellant’s claim for resolved right shoulder
strain, a resolved knee contusion, resolved left knee dyskinesis, and mechanical loosening of the
internal left knee prosthetic joint.
In a supplemental report dated March 10, 2019, Dr. Draper diagnosed a right shoulder
strain/sprain, a right shoulder suprascapular rotator cuff tendon tear, right shoulder subdeltoid
bursitis tendinopathy, a left knee contusion, and a left knee total knee arthroplasty with loose
patellar components due to trauma as employment-related conditions.
On April 1, 2019 OWCP expanded its acceptance of appellant’s claim to include a
suprascapular rotator cuff tendon tear and subdeltoid bursitis tendinopathy of the right shoulder.
Thereafter, OWCP received an MRI scan of appellant’s cervical spine dated February 2,
2018, which demonstrated spondylosis from C4 to C7, a protrusion at C4-5 without stenosis, mild
central and bilateral foraminal stenosis at C5-6, and a shallow posterior protrusion without stenosis
at C6-7.
On August 16, 2018 Dr. Steven Morganstein, an osteopath, discussed appellant’s
complaints of headaches and neck, right shoulder, and left knee pain. He noted that her headaches
and right shoulder pain increased after a June 15, 2017 MVA at work. Dr. Morganstein noted that
the MVA had occurred following a left total knee arthroscopy. 4 He diagnosed cervicalgia and pain
in the right shoulder and left knee.
In a March 8, 2019 report, Dr. Maurer obtained a history of appellant jamming her left
index finger on the steering wheel at the time of her June 15, 2017 MVA. He diagnosed right posttraumatic radial tunnel syndrome, spinal stenosis at C5-6, and cervical spondylosis at C4 to C7.
Dr. Maurer attributed appellant’s symptoms to her 2017 MVA.
On April 24, 2019 OWCP requested that Dr. Draper review Dr. Maurer’s June 13, 2018
and March 8, 2019 reports and address whether appellant had sustained post-traumatic right radial
tunnel syndrome, C5-6 spinal stenosis, C4-7 cervical spondylosis, or any other additional
conditions causally related to her accepted employment injury.
On June 29, 2019 Dr. Draper opined that appellant’s post-traumatic right radial tunnel
syndrome and tennis elbow were not causally related to the June 2017 employment injury. He
opined that she had preexisting spinal stenosis at C5-6 and cervical spondylosis at C4-7 well
documented by a June 23, 2016 MRI scan that predated the injury. Dr. Draper indicated that the
accepted employment injury had not permanently aggravated or caused a material change to any
cervical spine condition. He opined that OWCP should not expand the acceptance of the claim to
include any additional conditions.
By decision dated August 7, 2019, OWCP denied appellant’s request to expand the
acceptance of her claim to include post-traumatic right radial tunnel syndrome, spinal stenosis, and
cervical spondylosis causally related to the June 15, 2017 employment injury.

4

Appellant underwent a left knee replacement on August 6, 2018.

3

On August 16, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
A telephonic hearing was held on December 10, 2019. By decision dated February 13,
2020, OWCP’s hearing representative set aside the August 7, 2019 decision. He found that a
conflict in medical opinion existed between Dr. Maurer and Dr. Draper regarding whether OWCP
should expand the acceptance of the claim to include right radial tunnel syndrome, cervical
spondylosis, and stenosis.
On February 28, 2020 OWCP referred appellant to Dr. John F. Perry, a Board-certified
orthopedic surgeon, for an impartial medical examination.
In a report dated April 9, 2020, Dr. Perry reviewed appellant’s history of injury and her
complaints of left knee numbness, right arm pain, headaches, and neck pain. He provided his
review of the medical evidence. On examination, Dr. Perry found normal sensation of the upper
extremities, normal range of motion of the cervical spine, and questionable positive medial nerve
compression of the right wrist. He found “no justification for expanding the claim to include
cervical spondylosis and stenosis or right radial tunnel syndrome.” Dr. Perry indicated that he
could not diagnose radial tunnel syndrome based on the normal neurological findings. He advised
that appellant had degenerative C5-6 spinal stenosis and C4-7 cervical spondylosis unrelated to
trauma. Dr. Perry related, “I found no objective evidence of any aggravation of any preexisting
conditions, based on any objectively validated structural or measurable phy siologic change that
may have occurred at the time of the June 14, 2017 motor vehicle accident.” He concluded that
OWCP should not expand its acceptance of the claim to include right radial tunnel syndrome, right
tennis elbow (post-traumatic), spinal stenosis at C5-6, or cervical spondylosis at C4 to C7.
By decision dated May 8, 2020, OWCP denied appellant’s request to expand the
acceptance of her claim to include cervical spondylosis and stenosis and right radial tunnel
syndrome causally related to the accepted June 15, 2017 employment injury. It found that the
opinion of Dr. Perry, the impartial medical examiner (IME), represented the special weight of the
evidence.
On May 13, 2020 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
A telephonic hearing was held on August 11, 2020. Appellant related that her neck issues
had resolved before she resumed work in June 2017. She advised that after her accident she had
constant headaches.
In a report dated August 28, 2020, Dr. Maurer evaluated appellant for ongoing pain in the
neck and right hand subsequent to a June 14, 2017 MVA. On examination he found a positive
Tinel’s sign over the supraclavicular fossa of the right neck causing right arm and shoulder pain.
Dr. Maurer related that “this likely represents a whiplash-type injury with a sudden forceful
bending motion to her neck while tensing the muscles around the right shoulder resulting in
traction neuritis in the right brachial plexus. This mechanism could likely account for all the
symptoms that she is describing in her neck and right arm.” Dr. Maurer indicated that he had
found no diagnosis.

4

By decision dated October 1, 2020, OWCP’s hearing representative affirmed the May 8,
2020 decision.5
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish th at the condition is causally
related to the employment injury.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 7 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supporte d by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
employment injury.9
Section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, OWCP
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.10 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.11 When there exists opposing medical reports of virtually equal weight and rationale and the
case is referred to an IME for the purpose of resolving the conflict, the opinion of such specialist,
if sufficiently well rationalized and based upon a proper factual background, must be given special
weight.12

5

In a separate decision dated October 1, 2020, an OWCP hearing representative vacated an April 10, 2020 schedule
award determination and remanded the case for a district medical adviser to review newly submitted evidence.
6

J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018); Jaja K.
Asaramo, 55 ECAB 200, 204 (2004).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

8

F.A., Docket No. 20-1652 (issued May 21, 2021); M.V., Docket No. 18-0884 (issued December 28, 2018);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9

Id.

10

5 U.S.C. § 8123(a); L.S., Docket No. 19-1730 (issued August 26, 2020); M.S., 58 ECAB 328 (2007).

11

20 C.F.R. § 10.321; P.B., Docket No. 20-0984 (issued November 25, 2020); R.C., 58 ECAB 238 (2006).

12

K.D., Docket No. 19-0281 (issued June 30, 2020); Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey,
52 ECAB 486 (2001).

5

ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include post-traumatic right radial tunnel syndrome, spinal stenosis, and cervical
spondylosis causally related to her accepted June 15, 2017 employment injury.
OWCP properly determined that a conflict in the medical opinion evidence existed between
Dr. Maurer, appellant’s treating physician, and Dr. Draper, an OWCP referral physician, regarding
whether acceptance of appellant’s claim should be expanded to include additional employmentrelated conditions. It referred her to Dr. Perry, a Board-certified orthopedic surgeon, for an
impartial medical examination to resolve the conflict in medical evidence.
In an April 9, 2020 report, Dr. Perry discussed appellant’s complaints of headaches and
pain in the right arm and neck. He found normal sensation and motion on examination and possible
right wrist median nerve compression. Dr. Perry found no evidence of radial tunnel syndrome as
the neurological findings were normal. He further opined that the June 14, 2017 MVA had not
aggravated the preexisting conditions of degenerative C5-6 spinal stenosis and C4-7 cervical
spondylosis and provided as rationale that there was no evidence showing objective or measurable
changes in the condition as a result of the injury.
The Board finds that Dr. Perry accurately described the accepted employment injury and
provided his review of the medical record. Dr. Perry performed a thorough clinical examination
with detailed examination findings. He is a specialist in the appropriate field and reached a
reasoned conclusion regarding whether acceptance of appellant’s claim should be expanded,
noting that there was no evidence to find causal relationship between right radial tunnel syndrome,
right tennis elbow (post-traumatic), spinal stenosis at C5-6, or cervical spondylosis at C4 to C7
and the accepted employment injury. 13 The Board, therefore, finds that Dr. Perry’s opinion is
entitled to the special weight accorded to an IME with regard to the issue of whether acceptance
of appellant’s claim should be expanded to include additional conditions. 14
In a report dated August 28, 2020, Dr. Maurer found a positive Tinel’s sign over the
supraclavicular fossa of the right neck, which he determined caused appellant’s right shoulder and
arm pain. He advised that she had “likely” sustained a whiplash injury when her neck forcefully
bent forward and her right shoulder muscles tensed, causing right brachial plexus traction neuritis.
Dr. Maurer did not offer a diagnosis. However, he was on one side of the conflict resolved by
Dr. Perry. The Board has held that reports from a physician who was on one side of a medical
conflict are generally insufficient to overcome the special weight accorded to the IME, or to create
a new conflict. 15 Additionally, Dr. Maurer’s opinion is speculative in nature and thus of
diminished probative value. 16

13

See F.A., Docket No. 20-1652 (issued May 21, 2021); R.R., Docket No. 19-0086 (issued February 10, 2021).

14

F.A., id.

15

See G.H., Docket No. 20-0892 (issued July 9, 2021); I.J., 59 ECAB 408 (2008).

16

See L.F., Docket No. 20-1021 (issued July 30, 2021).

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include post-traumatic right radial tunnel syndrome, spinal stenosis, and cervical
spondylosis causally related to her accepted June 15, 2017 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2020 decision of the Of fice of
Workers’ Compensation Programs is affirmed.
Issued: December 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

